                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN COIT,                                 :
          Plaintiff                         :
                                            :              No. 1:17-cv-1438
             v.                             :
                                            :              (Judge Kane)
MR. GARMAN, et al.,                         :
         Defendants                         :


                                        ORDER

      AND NOW, on this 26th day of June 2019, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. The Clerk of Court is directed to amend the caption of this matter to reflect that the
         correct spelling of Defendants Hashenberger, Lylttle, and Cleveland’s last names is
         Harshbarger, Lytle, and Cleveland, respectively;

      2. Defendants’ motion for summary judgment (Doc. No. 52) is GRANTED;

      3. The Clerk of Court is directed to enter judgment in favor of Defendants and against
         Plaintiff Kevin Coit as to all remaining counts from Plaintiff’s complaint (Doc. No.
         1); and

      4. The Clerk of Court is directed to CLOSE this case.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
